Citation Nr: 1731931	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied service connection for a right knee disorder based on a finding that the Veteran did not have a chronic right knee condition or residuals from the treatment received while in service.  The Veteran did not submit new and material evidence within one year.

2.  Evidence received since August 2004 rating decision is new and material because it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103(2016).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for a right knee disorder, any deficiency as to VA's duties to notify and assist is rendered moot.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c) (1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c) (2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2004 rating decision, the RO denied service connection because the Veteran did not have a chronic right knee condition or residuals from the treatment received while in service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 2004 rating decision includes service treatment records (STRs) and VA treatment records.  January 1976 STRs showed knee pain with x-ray evidence of a normal knee.  There was a possible torn ligament.  September and October 2003 VA records reported mild arthritis of the knee.  The Veteran was treated for gouty arthritis and a staph infection of the right knee.  In a September 2003 VA record, the Veteran reported pain of 4 to 5 months.  The diagnosis was medial meniscus tear and gout.  In February 2004, the Veteran stated he was scheduled for right knee surgery but it was cancelled. 

Evidence submitted after the 2004 decision includes VA treatment records, private treatment records, lay statements from the Veteran, lay statements from the Veteran's friends and family, and testimony from the March 2007 and December 2016 Board hearings.  The Veteran reported at the 2016 Board hearing that he had had recurrent right knee symptoms since his right knee injury during service.  A September 2008 private treatment record noted degenerative changes of the medial lateral meniscus.  November 2008 VA records showed right knee osteoarthritis.  In a March 2012 submission, the Veteran's friend stated that the Veteran had complained of right knee pain since he met him in 1977.  In a February 2012 submission, the Veteran's brother stated that the Veteran did not have right knee problems prior to service but complained of right knee pain upon his return.  

The Board finds that new and material evidence has been presented.  The evidence, including lay evidence and private and VA medical evidence, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim -- evidence of a current knee disorder and residuals from the treatment received while in service.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  


ORDER

The appeal to reopen a claim of service connection for a right knee disorder is granted.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (2016).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  At the 2016 Board hearing, the Veteran reported that he was receiving SSA benefits for his right knee.  The RO has not attempted to obtain these records.  Accordingly, remand is required to obtain the SSA records.

VA also has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, January 1976 STRs document knee pain a possible torn ligament. There is evidence of current disabilities because a September 2003 VA record diagnosed medial meniscus tear and gout, a September 2008 private treatment record noted degenerative changes of the medial lateral meniscus, and a November 2008 VA record diagnosed right knee osteoarthritis.  Furthermore, the Veteran and his friends and family have testified to ongoing knee pain and other symptoms since service discharge.  Accordingly, remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder had onset in, or is otherwise caused by, by the Veteran's military service.  

The examiner must specifically address the following:  
1) the relevant STRs, including the right knee x-rays and the finding of a possible meniscal tear; 2) VA treatment records from September and October 2003, to include an MRI and the diagnosis of medial meniscal tear; 3) lay statements from the Veteran that he had knee pain and symptoms since service discharge; 4) the buddy statements of record supporting the Veteran's assertions that he had knee pain since service; 5) the private medical records, to include the September 2008 record diagnosing degenerative changes of the medial lateral meniscus; and 6) November 2008 VA records diagnosing right knee osteoarthritis.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


